       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DONNA CAVE, et al.,                               )
                  Plaintiffs,                     )
                                                  )
EUGENE LEVY, et al.,                              )
                  Consolidated Plaintiffs,        )           Case No. 4:18-cv-00342-KGB
                                                  )
THE SATANIC TEMPLE, et al.,                       )
               Intervenors,                       )
                                                  )
       v.                                         )
                                                  )
JOHN THURSTON, Arkansas Secretary                 )
of State, in his official capacity,               )
                         Defendant.               )

  MOTION TO QUASH AND FOR A PROTECTIVE ORDER AT THE SHOW-CAUSE
                             HEARING

       COMES NOW, non-party American History and Heritage Foundation (“AHHF”), being

in possession of certain records and information subject to discovery requests by the Orsi Plaintiffs

in this case, and respectfully moves this Court for a protective order on certain topics covered by

the subpoena seeking the testimony of its president, Senator Jason Rapert, in his individual

capacity at a hearing on September 8, 2021, for the reasons given below.

                                        INTRODUCTION

       “Individual and corporate representative depositions serve distinct purposes, impose

different obligations on a party, and involve different ramifications.” Lawson v. Spirit

Aerosystems, No. 18-1100-EFM-ADM, 2020 U.S. Dist. LEXIS 46624, at *15-16 (D. Kan. Mar.

18, 2020). The Orsi Plaintiffs are attempting to evade this distinction by demanding to depose

AHHF’s president in his individual capacity, even though they seek information regarding AHHF

that is properly its own to give and documents that are properly the property of, and in the
       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 2 of 12




possession of, AHHF. Thus, the information and documents should instead be sought from the

organization under Federal Rule of Civil Procedure 30(b)(6). The distinction between the

deposition of an individual and a corporate representative is important for procedural and

substantive reasons.

       The underlying subpoena to Sen. Rapert that has prompted this show-cause hearing seeks

“[a]ny documents of the AHHF regarding the erection of a Ten Commandments monument on the

state capitol grounds” and “[a]ll financial records of the AHHF reflecting funds raised for the

erection of a Ten Commandments monument on the state capitol grounds or the expenditure of

any funds for the erection of the Ten Commandments monument on the state capitol grounds.”

Doc. # 80 at 3.

       Those documents do not belong to Sen. Rapert as an individual. They belong to AHHF.

Thus, the proper third-party deponent for the records and information sought is AHHF, not Sen.

Rapert, and this Court cannot permit the Orsi Plaintiffs to do an end-run around Federal Rule of

Civil Procedure 30(b)(6) through an individual-capacity deposition that seeks corporate records.

If the Orsi Plaintiffs need these records, they should be sought through the proper issuance of a

subpoena to AHHF as the records’ owner. Because the records sought do not belong to Sen. Rapert

in his individual capacity and are not in his possession, this Court should not hold him in contempt

for failing to produce them.

       In order to protect its procedural and substantive rights, AHHF also asks this Court to limit

any testimony that Sen. Rapert gives on September 8, 2021, to topics within his personal

knowledge that do not call on him to represent the position of AHHF. AHHF further asks the

Court not to hold Sen. Rapert in contempt for failing to provide certain AHHF documents related

to its internal operations and donors. Instead, AHHF asks the Court to recognize these are




                                                 2
       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 3 of 12




privileged documents that must not be turned over in discovery because of their protection under

the First Amendment.

                                            ARGUMENT

I.      Permitting the Orsi Plaintiffs to circumvent Rule 30 is a procedural problem.

        Though a person may be deposed in both his corporate and individual capacities, there is a

real, substantive distinction between a corporate capacity and individual capacity deposition, and

the two depositions should be taken separately. Sabre v. First Dominion Capital, L.L.C., 01 Civ.

2145 (BSJ)(HBP), 2001 U.S. Dist. LEXIS 20637, at *3 (S.D.N.Y. Dec. 10, 2001). The subpoena

was directed to “Senator Stanley Jason Rapert.” Doc. # 116 at 10. This clearly addresses Senator

Rapert either in his personal capacity as an individual, with his office as an honorific title, or in his

official capacity as a state senator; either way it is not directed to AHHF. And though AHHF as a

corporate entity may be served a subpoena through service on its president, see Doc. # 116 at 11,

the subpoena must be addressed to the entity if the testimony and documents sought belong to the

entity. Alexander v. FBI, 186 F.R.D. 21, 41 (D.D.C. 1998) (addressing subpoena to named

individual with only his corporate title without any mention of corporation itself is not a subpoena

to the corporation).

        This is a distinction with a difference. A person testifying in his individual capacity must

bear the costs of his own attorney, if he chooses to bring one, whereas a deponent in his corporate

capacity is represented by the corporation’s attorney. This gives the corporation, through its

counsel, the ability to raise objections to questions that threaten its interests, objections that the

individual’s attorney may not raise because they do not necessarily threaten the individual’s

interests.




                                                   3
       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 4 of 12




       The corporation alone has the right under Rule 30 to choose which corporate representative

it designates to provide its testimony: “The named organization must designate one or more

officers, directors, or managing agents, or designate other persons who consent to testify on its

behalf; and it may set out the matters on which each person designated will testify.” Fed. R. Civ.

Pro. 30(b)(6). The Orsi Plaintiffs deny AHHF its right under Rule 30 to designate a person besides

Sen. Rapert to testify on the organization’s behalf, such as an employee or other officer may have

more specialized knowledge of the topics to be discussed.

       The corporation is also the appropriate entity to assert privileges over its materials. Because

corporations “can only act through agents, courts have held that any privilege that attaches to

communications on corporate matters between corporate employees and corporate counsel belongs

to the corporation, not to the individual employee.” United States v. Int’l Bhd. of Teamsters, 119

F.3d 210, 215 (2d Cir. 1997); see also Diversified Indus., Inc. v. Meredith, 572 F.2d 596, 611 n.5

(8th Cir. 1977). Here, the First Amendment privileges belong to AHHF as an expressive, nonprofit

association, and because AHHF holds the privileges it should be the one to assert them.

       Finally, courts recognize that Rule 30(b)(6) depositions have different standards from those

of individual depositions because of the unique challenge of having a single person speak in a way

that is binding on the organization. For instance, courts often push counsel to use written

interrogatories rather than live depositions to ensure the information obtained is accurate,

definitive, and can be appropriately treated as binding on the organization. United States v. HVI

Cat Canyon, Inc., No. CV 11-5097 FMO (SSx), 2016 U.S. Dist. LEXIS 200353, at *19 (C.D. Cal.

Oct. 26, 2016). Courts also push counsel to be as specific as possible in their pre-deposition topic

selection, in order to ensure the corporation can select the right individual with specialized

knowledge of each topic. Id. at *20-21. And courts limit such depositions to the information a




                                                 4
      Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 5 of 12




deponent would know in his corporate capacity, upholding objections to questions that are personal

or individual in nature. Eli Lilly & Co. v. Arch Ins. Co., No. 1:13-cv-01770-LJM-TAB, 2017 U.S.

Dist. LEXIS 105833, at *14 (S.D. Ind. July 10, 2017). By deposing Sen. Rapert in his individual

capacity, while asking him about topics related to AHHF in his generalized role as president, the

Orsi Plaintiffs skip over the safeguards courts have created for corporate deponents.

       In addition to violating AHHF’s procedural rights, this gambit violates the procedural

rights of the Secretary of State. Under the Federal Rules of Civil Procedure, Rule 30(a)(2)(i), the

Orsi Plaintiffs must seek leave of the Court to take more than ten depositions. A corporate-

representative deposition and an individual-capacity deposition of the same person count as two

separate depositions. X One, Inc. v. Uber Techs., No. 16-cv-06050-LHK, 2019 U.S. Dist. LEXIS

86483, 2019 WL 2207645, at *2 (N.D. Cal. May 22, 2019). The Orsi Plaintiffs should not be able

to get a “two-fer” and evade the Rule’s discovery limits by subpoenaing Sen. Rapert in his

individual capacity and then asking him questions in both his individual and corporate capacities.

       For these reasons, this Court should limit Sen. Rapert’s testimony in his individual capacity

to topics within his personal knowledge that do not call on him to represent the position of AHHF.

II.    AHHF’s substantive constitutional rights are violated if the Court permits the Orsi
       Plaintiffs to discover AHHF’s private documents.

       Though these procedural safeguards are important, AHHF is deeply concerned that the Orsi

Plaintiffs will violate the organization’s constitutional rights through its document discovery

requests on Sen. Rapert and potential future discovery requests on AHHF. AHHF believes the

appropriate procedural path forward is for the Orsi Plaintiffs to subpoena AHHF as an

organization, and then AHHF can bring a motion to quash by asserting its First Amendment

privilege. However, if the Court feels the Orsi Plaintiffs have appropriately sought information




                                                5
       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 6 of 12




from Sen. Rapert in his individual capacity, then in the alternative, AHHF objects to any discovery

of its private associational information.

        Since the Supreme Court first decided NAACP v. Alabama in 1958, courts have recognized

the important First Amendment associational rights at stake when government officials or private

parties using governmental power subpoena private donor and member information from nonprofit

associations. NAACP v. Alabama ex rel. Patterson, 357 U. S. 449, 462 (1958). This very court was

one of the first to apply NAACP a decade after it was decided, quashing subpoenas served on a

political party and its bank seeking contributor information. Pollard v. Roberts, 283 F.Supp. 248,

256 (E.D. Ark. 1968) (three-judge panel), aff’d per curiam, 393 U.S. 14 (1968). And the U.S.

Supreme Court just confirmed these principles just months ago, reaffirming “the vital relationship

between freedom to associate and privacy in one’s associations.” Ams. for Prosperity Found. v.

Bonta, 141 S. Ct. 2373, 2382 (2021) (quoting NAACP).

        AHHF asserts that a First Amendment privilege covers its private contributor information

held by AHHF and sought by the Orsi Plaintiffs from Sen. Rapert. Fed. R. Civ. Pro. 26(b) (“Parties

may obtain discovery regarding any nonprivileged matter…”) (emphasis added). As this Court has

already said, the First Amendment provides private organizations a privilege against discovery

which infringes on their constitutional rights. Doc. #116 at 14.1 This privilege protects “the

significant right of freedom of association grounded in the First Amendment [which] may limit

[subpoena] access to, among other things, an organization’s membership and contributor lists.”

Baldwin, 648 F.2d at 487. Accord Savola v. Webster, 644 F.2d 743, 746 (8th Cir. 1981)

(“mandatory disclosures of political association, whether it be through interrogatory answers as in

the case at bar, through the use of an administrative summons by the IRS causing disclosure of


1
 See Baldwin v. Commissioner, 648 F.2d 483, 487 (8th Cir. 1981); In re Motor Fuel Temperature Sales Practices
Litig., 641 F.3d 470, 481 (10th Cir. 2011); Grandbouche v. Clancy, 825 F.2d 1463, 1466 (10th Cir. 1987).


                                                       6
        Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 7 of 12




membership in dissident organizations, or through a state statute authorizing the state prosecuting

attorney to subpoena political party records have been held to trigger first amendment

considerations.”) (cleaned up).

         As an initial matter, it is AHHF’s burden as the objecting party to show a First Amendment

interest is at stake, such that the privilege applies. Doc. 116 # at 15. Such a burden may be carried

by, for instance, sworn statements “detailing the adverse effects of the summons on [AHHF’s]

organizational and fundraising activities.” See United States v. Citizens State Bank, 612 F.2d 1091,

1094 (8th Cir. 1980).2 “The burden of the proponent of the privilege is light, given the crucial

place speech and associational rights occupy under our constitution.” Doc. # 116 at 15, quoting

Ass’n of Equip. Mfrs. v. Burgum, 427 F. Supp. 3d 1082, 1098 (D.N.D. 2019) (quoting Flynn v.

Square One Distribution, Inc., No. 6:16-mc-25-Orl-37TBS, 2016 U.S. Dist. LEXIS 68645, at *7

(M.D. Fla. May 25, 2016)).

         AHHF already introduced to this Court the sworn statement of its treasurer, Roger

Quattlebaum, who testified:

         “Having been involved in fundraising activities for AHHF, the accounting for funds

         raised on behalf of our organization and in direct communication with many of our

         members and financial contributors, that if it were to be made known to them that

         their identities and their amounts of financial contributions were potentially to be

         disclosed to those organizations that seek to undermine what it is they thought

         important enough to contribute to, that it would have a significant chilling effect on

         our efforts to fundraise or otherwise to increase our membership.”




2
 Though these cases are forty years old, they remain the governing law in this circuit. Light of the World Gospel
Ministries v. Walthill, 336 F.R.D. 567, 572 (D. Neb. 2020).


                                                         7
       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 8 of 12




Doc. #133 at 17. He further stated: “I, likewise, would be less inclined to engage in public activities

in support of our efforts . . . since the rhetoric of the opponents of this cause exposes our

organization to unnecessary fear for our personal safety and harassment . . . .” Id.

       Mr. Quattlebaum’s affidavit closely resembles the testimony the Northern District of

Illinois found sufficient in In re Heartland Inst., No. 11 C 2240, 2011 U.S. Dist. LEXIS 51304

(N.D. Ill. May 13, 2011). There, the president of a nonprofit institute who was responsible for

fundraising testified in an affidavit that his organization would lose donations if the donors were

publicly disclosed, especially when the organization the organization had promised them

anonymity. Id. at *13-14. AHHF has similarly given its donors the opportunity to give

anonymously, and would betray that trust if it allowed its private information to be disclosed. The

president’s single affidavit was sufficient to successfully assert the privilege.

       Mr. Quattlebaum’s assertion that AHHF would lose current and future donors if their

identities were disclosed is also backed up by numerous court cases recognizing this common-

sense fact. United States Servicemen’s Fund, 488 F.2d at 1265-67 (donor disclosure makes

fundraising more difficult); In re Bay Area Citizens Against Lawsuit Abuse, 982 S.W.2d 371, 379

(Tex. 1998) (same); Nat’l Fed’n of Republican Assemblies v. United States, 218 F. Supp. 2d 1300,

1312 n.13 (S.D. Ala. 2002) (same); Vote Choice, Inc. v. Di Stefano, 814 F. Supp. 195, 200 (D.R.I.

1993) (same); Nat’l Rifle Ass’n v. City of L.A., 2:19-cv-03212-SVW-GJS, at *18-19 (C.D. Cal.

Dec. 19, 2019) (same). As Judge Martinotti noted recently, donors to advocacy organizations

operate in “a climate marked by the so-called cancel or call-out culture that has resulted in people

losing employment, being ejected or driven out of restaurants while eating their meals; and where

the Internet removes any geographic barriers to cyber harassment of others.” Ams. for Prosperity

v. Grewal, No. 3:19-cv-14228-BRM, 2019 U.S. Dist. LEXIS 170793, *61 (D.N.J. Oct. 2, 2019).




                                                  8
       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 9 of 12




As the Supreme Court acknowledged in a recent case, “The deterrent effect [of donor disclosure]

feared by these organizations is real and pervasive” in our modern cancel culture. Ams. for

Prosperity Found., 141 S. Ct. at 2388.

        Mr. Quattlebaum’s concerns about harassment are also well justified. Organizations may

show threats to their private donors are well-founded by showing that publicly identified officers

of the organization have been subject to harassment. Rio Grande Found. v. Oliver, 2020 U.S. Dist.

LEXIS 191571, at *33 (D.N.M. Oct. 14, 2020) (“the best evidence of whether there is a reasonable

probability RGF’s donors would face threats and reprisals is what RGF and persons associated

with it have experienced in the last approximately 20 years of RGF’s advocacy.”). The person

most publicly associated with AHHF is its president, Sen. Rapert. And he has been subject to

consistent targeting, up to needing to file a police report after being physically assaulted by an

atheism activist, who has since appealed his conviction to the Arkansas Court of Appeals, and lost.

See Ferry v. State, CR-20-179 (Ark. Ct. of Appeals) (Ark. Supreme Ct. Rehearing Denied). The

hostility of neighbors or other lesser forms of retaliation are also sufficient to qualify for protection,

Christ Covenant Church v. Town of Sw. Ranches, No. 07-60516-CIV, 2008 U.S. Dist. LEXIS

49483, at *20 (S.D. Fla. June 29, 2008), and this Court knows already from this litigation that it

constitutes a highly charged, controversial issue in the community.

        Having shown that AHHF’s First Amendment rights are burdened by disclosure, the

standard then shifts to the party seeking the material to show their need for it. Citizens State Bank,

612 F.2d at 1094. This is a high bar: “the party seeking the discovery must show that the

information sought is highly relevant to the claims or defenses in the litigation--a more demanding

standard of relevance than that under Federal Rule of Civil Procedure 26(b)(1).” Perry v.

Schwarzenegger, 591 F.3d 1126, 1141 (9th Cir. 2010). Therefore, “the party seeking the




                                                    9
         Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 10 of 12




information or documents [must] show a compelling need for the information.” Doc. # 116 at 15.

See Citizens State Bank, 612 F.2d at 1094 (quoting Pollard, 283 F. Supp. at 256-257) (“[d]isclosure

of the identities of members of the group can be compelled only by showing that there is a rational

connection between such disclosure and a legitimate [discovery] end, and that the [discovery]

interest in the disclosure is cogent and compelling”).

            The Orsi Plaintiffs cannot meet this high bar to show a “compelling need” for the

anonymous donor information. AHHF and Sen. Rapert have already turned over the names of

hundreds of donors to the public AHHF GoFundMe.com campaign, specific to the Arkansas

Capitol monument. The only names that remain private are those of several GoFundMe.com

donors who asked to remain anonymous and donors to AHHF’s general fund. The names of a few

additional donors to the GoFundMe are hardly necessary when the Plaintiffs already have hundreds

of other names for their purposes. Moreover, none of the anonymous donors gave more than $1,000

(see Privilege Log Doc. #133); the fact that they were all relatively small donors compared to

AHHF’s overall budget also indicates their minimal relevance. Similarly, the names of donors to

AHHF’s general fund are much less relevant to this case because those donors give to support any

number of programs, including AHHF’s operational expenses and its many initiatives other than

the Arkansas Capitol monument. See Allison Hayward, “Junk Disclosure,” Institute for Free

Speech (Feb. 11, 2011).3 Quite simply, in the context of this case, given the information already

provided, there is no “compelling need” to force AHHF to betray its anonymous donors’ trust for

a marginal amount of additional discoverable information about small-dollar donors.

           AHHF further objects to the discovery of internal AHHF documents which may be in the

possession of its president or other members which relate to its strategy and tactics. See Doc. # 80


3
    Available at https://www.ifs.org/blog/junk-disclosure-a-series-on-stupid-disclaimers/.



                                                           10
       Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 11 of 12




at 3, item a (seeking “[a]ny documents of the AHHF regarding the erection of a Ten

Commandments monument”). Internal strategy documents of a publicly engaged nonprofit

expressive association like AHHF are also covered by the First Amendment privilege.4 See Doc.

#116 at 14. Moreover, AHHF rejects the suggestion that “legislative purpose” can be discerned

from the documents of a nonprofit association that has no official role in the legislative process.

See Doc. # 116 at 14. AHHF also rejects the application of a free-exercise doctrine, Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 540 (1993), to an Establishment Clause

case. But AHHF does not believe that the Court needs to rule on any of these objections because

it did not identify any documents for the privilege log it submitted to the Court, Doc. 133, that

would be responsive to the subpoena. And Sen. Rapert has said he has turned over all documents

responsive to item a. Thus, it is only the donor records in item b that require this Court to rule on

an objection; there simply are no additional documents in the possession of Sen. Rapert or AHHF

that have not already been turned over.

                                                  CONCLUSION

         In order to protect its procedural and substantive rights, non-party AHHF moves this Court

to issue a protective order for its privileged documents and asks that the Court not permit the Orsi




4
  In re Motor Fuel Temperature Sales Practices Litig., 641 F.3d 470, 481 (10th Cir. 2011) (discovery order “requires
trade groups and their members to disclose to a private party their communications regarding strategy for lobbying”);
Perry v. Schwarzenegger, 591 F.3d 1126, 1141 (9th Cir. 2010) (“internal campaign communications” of an initiative
committee); AFL-CIO v. FEC, 333 F.3d 168, 176-78 (D.C. Cir. 2003) (“detailed descriptions of training programs,
member mobilization campaigns, polling data, and state-by-state strategies”); Fed. Election Com. v. La Rouche
Campaign, 817 F.2d 233, 234 (2d Cir. 1987) (lists of contributors, contribution solicitors, and those contacted for
contributions who did not give); Fed. Election Com. v. Fla. for Kennedy Comm., 681 F.2d 1281, 1281 n.1 (11th Cir.
1982); Fed. Election Com. v. Machinists Non-Partisan Political League, 655 F.2d 380, 382 (D.C. Cir. 1981); Ass’n
of Equip. Mfrs., 427 F. Supp. 3d at 1099 (“communications and discussions that are internal to [trade association] and
are about (1) problems with manufacturers and their contracts, (2) what relief should be sought from the state
legislature, (3) reasons for retention of outside counsel with respect to legislative solutions, and (4) lobbying strategy
and tactics, all lie at the core of and are protected from disclosure in this instance by the First Amendment.”).


                                                           11
      Case 4:18-cv-00342-KGB Document 150-1 Filed 09/01/21 Page 12 of 12




Plaintiffs to take testimony or documents from Sen. Rapert that are more appropriately taken under

Rule 30(b)(6).

                                             Respectfully submitted,

                                             By /s/ Travis W. Story
                                             Travis W. Story, AR Bar No.: 2008274
                                             travis@storylawfirm.com
                                             Gregory F. Payne, AR Bar No.: 2017008
                                             greg@storylawfirm.com
                                             Story Law Firm. PLLC
                                             3608 Steele Blvd., Suite 105
                                             Fayetteville, AR 72703
                              And
                                             Brian K. Kelsey
                                             Daniel R. Suhr
                                             Liberty Justice Center
                                             141 W. Jackson Blvd., Suite 1065
                                             Chicago, Illinois 60604
                                             bkelsey@libertyjusticecenter.org
                                             dsuhr@libertyjusticecenter.org
                                             Pro Hac Vice motion filed concurrently
                                             Attorneys for non-party AHHF

                                CERTIFICATE OF SERVICE

       I hereby certify that on September ____, 2021, a true and correct copy of the foregoing
Response to Motion for Order to Show Cause is being served upon the following counsel of
record via the Court’s e-filing system.

                                             /s/ Travis W. Story
                                                Travis W. Story




                                               12
